Citation Nr: 1619794	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-10 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1967. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which declined to reopen the Veteran's claim for service-connection.  Jurisdiction of this matter was subsequently transferred to the RO in Oakland, California.  


REMAND

In September 2015, the Board reopened and remanded the claim for service connection.  The Board requested that the Veteran be scheduled for a VA medical examination to determine the nature and etiology of the claimed back disability, to include providing an opinion and clear rationale as to whether the back disability was related to or incurred during service.  A December 2015 VA examination diagnosed spondylolysis.  The examiner concluded that the Veteran's back condition was not congenital, and was less likely than not incurred in service.  Although the examiner found that there was no nexus between the Veteran's current condition and service, the examiner nevertheless opined that if the Veteran could provide corroborating evidence for the in-service incident or injury of being thrown off a bed, than that incident could have caused the spondylolysis.  The Board finds that statement does not provide a clear opinion and rationale, and is considered speculative, with no accompanying rationale.  Furthermore, a speculative opinion was provided.

A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is based on sufficient facts or data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2009).  Therefore, it must be clear from either the examiner's statements that the examiner has considered all procurable and assembled data by obtaining all tests and records that might reasonably illuminate the medical analysis.  Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves that issue in doubt, it is the Board's duty to remand for further development. 

The Board finds that, the examiner's opinion to be speculative with regard to the Veteran's back disability and active duty service.  In providing the rationale, the examiner noted that there could be a positive nexus if the Veteran had corroborating evidence regarding his in-service incident.  The Board finds that not only is the language speculative but it is also not clear that the examiner considered all procurable and assembled data when determining the credibility of the Veteran's assertion of an in-service injury.  The examiner also did not discuss post-service injuries.  The Board notes that the examiner did not reference any evidence already of record to include service medical records from November 1966 and December 1966, which note treatment for back pain, or lay statements, that note the Veteran had back pain while in service in 1966 and 1967.  The Board finds that, that type of opinion lacks the conclusion required for a medical opinion to be considered probative.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993); Warren v. Brown, 6 Vet. App. 4 (1993) (doctor's statement framed in terms such as could have been is not probative); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Therefore, the Board finds that the examination report is incomplete for VA purposes.  38 C.F.R. § 4.2; Barr v. Nicholson, 21 Vet. App. 303 (2007).  Thus, on remand, another examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he identify all sources of lumbar spine treatment, from both VA and non-VA health care providers, since separation from active duty, and to furnish authorization for VA to obtain all outstanding records.  Also request that the Veteran submit to VA any corroborating lay statements, not already submitted, from a fellow former serviceman regarding the incident of being thrown from the bed, as referenced as the December 2015 examination.

2.  Schedule the Veteran for a VA examination with a medical doctor who has not previously examined him, regarding the nature and etiology of the claimed back disability, to include spondylolysis.  The examiner must review the claims file and that review should be noted in the report.  The report should include discussion of the Veteran's documented medical history and assertions, to include lay evidence and statements of record.  All necessary tests and studies should be accomplished and all results made available to the examiner prior to the completion of the report.  The examiner should provide a clear rationale for all conclusions reached, to include a discussion of any pertinent medical literature reviewed.  The examiner should opined whether it is at least likely as not (50 percent or greater probability) that any lumbar spine disability is related to or was incurred in active service.  The examiner is specifically asked to discuss any discrepancies between the conclusions and opinions and that of past examinations and opinions.  The examiner should also consider the service medical records showing back complaints and any post-service records showing treatment, complaints, or injuries.

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




